Citation Nr: 0009301
Decision Date: 04/07/00	Archive Date: 09/08/00

DOCKET NO. 97-00 120A              DATE APR 07, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Manchester, New Hampshire

THE ISSUE

Entitlement to an increased rating for postoperative residuals of
fractures of the left radius and ulna, currently evaluated as 20%
disabling.

REPRESENTATION

Appellant represented by: Vietnam Veterans of America

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel

INTRODUCTION

The veteran had active service from July 1974 to August 1976. This
appeal originally arose from an August 1996 rating action of the
Boston, Massachusetts RO which denied a rating in excess of 20% for
postoperative residuals of fractures of the left radius and ulna,
and which also denied secondary service connection for bilateral
carpal tunnel syndrome. By rating action of December 1996, the RO
granted a temporary total rating (T/TR) of 100% under the
provisions of 38 C.F.R. 4.30 based on left forearm surgery
necessitating post-hospital convalescence from October through
November 1996; a 20% schedular rating was restored from December
1996.

In March 1997, the veteran gave testimony at a hearing before a
hearing officer at the RO. By rating action of September 1997, the
RO granted service connection for left ulnar neuropathy as
secondary to the service-connected postoperative residuals of
fractures of the left radius and ulna, and assigned a 10% rating
from May 1996. The RO also denied extension of a T/TR of 100% under
the provisions of 38 C.F.R. 4.30 based on left forearm surgery
necessitating post-hospital convalescence beyond November 1996.

In March 1998, the veteran gave testimony at a hearing before the
undersigned Member of the Board of Veterans Appeals (Board) at the
RO. At the hearing, the veteran withdrew from appellate
consideration the issue of extension of a T/TR of 100% under the
provisions of 38 C.F.R. 4.30 based on left forearm surgery
necessitating post-hospital convalescence beyond November 1996. It
was also indicated that he did not seek appellate review of the
issue of an increased rating for left ulnar neuropathy.

By decision of June 1998, the Board remanded this case to the RO
for further development of the evidence and for due process
development.

2 -

In August 1999, this case was transferred to the Manchester, New
Hampshire RO, reflecting the veteran's change of residence to that
state.

By rating action of September 1999, the RO granted service
connection for bilateral carpal tunnel syndrome as secondary to the
service-connected postoperative residuals of fractures of the left
radius and ulna ,and assigned a 30% rating for right carpal tunnel
syndrome and a 10% rating for left carpal tunnel syndrome from May
1996. This constitutes a full grant of the benefit sought on appeal
with respect to that issue.

In a statement of March 2000, the veteran's representative
requested that this case be advanced on the Board's docket due to
the veteran's personal problems. Subsequently that month, a Deputy
Vice-Chairman of the Board granted the motion to advance this
appeal on the Board's docket for good cause under the provisions of
38 U.S.C.A. 7107 (West 1991) and 38 C.F.R. 20.900(c) (1999).

In his October 1996 Notice of Disagreement with respect to the
issue of a rating in excess of 20% for postoperative residuals of
fractures of the left radius and ulna, the veteran raised the issue
of service connection for residuals of injuries to both knees. That
issue has-not been adjudicated by the RO, and is thus referred to
the RO for appropriate action.

Of record is a July 1996 VA left elbow X-ray report wherein the
radiologist opined that some tiny cortical fragments projecting
between the proximal radius, ulna, and distal humerus might be
related to prior injury. During VA hospitalization in October 1996,
the veteran underwent a left medial epicondylectomy and removal of
hardware from the radius,, and the diagnosis was left elbow cubital
tunnel syndrome. On VA examination of August 1999, the diagnoses
included residuals of fracture of the left radius and ulna with
significantly limited range of motion of the elbow, and the
examiner commented that it was clear that the veteran had severe
pain and significantly limited motion in the left forearm as a
result of his fractures of the radius and ulna. The Board construes
that medical evidence positing an etiological relationship between
the clinical findings pertaining to the left elbow and the

3 -

veteran's service-connected postoperative residuals of fractures of
the left radius and ulna as an implied claim for secondary service
connection for a left elbow disorder, and that matter is referred
to the RO and to the attention of the veteran and his
representative for appropriate consideration.

Appellate review of the service medical records discloses that the
veteran's ulnar fracture became infected, and Staphylococcus
epidermidis was cultured from the wound. Post service, a VA bone
scan in May 1996 to rule-out chronic osteomyelitis of the left
forearm showed findings compatible with post-traumatic change that
were unlikely to represent osteomyelitis, and a subsequent gallium
scan to exclude chronic infection was interpreted as excluding
chronic osteomyelitis. On VA orthopedic examination of August 1996,
the examiner reviewed left forearm X-rays which showed a lucent
area just distal to the fracture site in the ulna which was felt to
possibly be the source of the veteran's continuing symptoms, and
opined that it was more likely than not that the veteran's current
symptoms were due to a recurrence of osteomyelitis of the left
forearm. The Board construes that medical evidence as an implied
claim for service connection for osteomyelitis of the left forearm,
and that matter is referred to the RO and to the attention of the
veteran and his representative for appropriate consideration and
development.

FINDING OF FACT

The veteran's postoperative residuals of fractures of the left
radius and ulna are manifested by complaints of ongoing left
forearm pain which are partially controlled with medications, with
recent clinical findings showing healed fractures and some
limitation of supination and pronation; the left hand is not fixed
in supination or hyperpronation.

4 -

CONCLUSION OF LAW

Under the schedular criteria, the veteran's postoperative residuals
of fractures of the left radius and ulna are not more than 20%
disabling. 38 U.S.C.A.  1155, 5107 (West 1991); 38 C.F.R. Part 4,
including  4.1, 4.2, 4.7, 4.10, Code 5213 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Background

Historical review of the service medical records includes a January
1976 medical board report. The veteran, who was right-handed, was
noted to have fractured his left ulna in a fall in September 1974.
The ulnar fracture subsequently became infected, necessitating
removal of a fixation plate in December 1974. Staphylococcus
epidermidis was cultured from the wound. The ulnar fracture went on
to non-union. In October 1975, the veteran underwent exploration,
currettement, and bone grafting. A culture from the currettement
showed Staphylococcus epidermidis. Current X-rays showed early
evidence of healing through the ulnar fracture site. X-rays of the
left forearm in July 1976 showed advancement of the ulnar fracture
healing process, and a fixation device still present in the distal
radial fracture.

Post service, VA examination of the left forearm in October 1976
showed normal range of motion of the elbow and wrist, normal
pronation and supination of the forearm, and normal motion of the
fingers. X-rays of the left forearm revealed old healed fractures
of the mid-shaft of the radius and ulna. The diagnosis was
postoperative residuals of fractures of the radius and ulna of the
left forearm.

By rating action of January 1977, the RO granted service connection
for postoperative residuals of fractures of the left radius and
ulna, and assigned a pre- stabilization rating of 50% from August
1976. By rating action of June 1977, the RO terminated the pre-
stabilization rating of 50%, and assigned a 20% schedular

5 -

rating from October 1977, based on June 1977 VA examination
findings showing normal range of motion of the left elbow and
wrist, full supination of the forearm, a few degrees of limitation
of pronation, and good hand grasp. The 20% rating was affirmed by
Board decision of December 1977.

February 1996 VA X-rays of the left forearm revealed a side plate
and multiple screws transfixing the mid-to-distal radius in good
anatomic alignment. Well- healed fracture deformity was apparent.
There was also some irregularity to the adjacent ulna which most
likely represented post-traumatic healing.

VA outpatient orthopedic examination of the left forearm in April
1996 found no swelling or sign of infection. Sensory and motor
testing was intact, and there was full active range of motion. X-
rays revealed fracture deformities of the mid radius and ulna. A
surgical side plate with screws traversed the mid radius. When seen
again in early May, the veteran complained of aching in the left
forearm. On examination, there was no erythema. There was vague
tenderness over the plate on the radius. A bone scan in mid-May to
rule-out chronic osteomyelitis showed findings compatible with
post-traumatic change that were unlikely to represent
osteomyelitis, and the conclusion was no evidence for acute
osteomyelitis. A subsequent gallium scan to exclude chronic
infection in late May was interpreted as excluding chronic
osteomyelitis. The outpatient orthopedic impression was painful
left forearm hardware.

In late May 1996, the RO received the veteran's claim for an
increased rating for postoperative residuals of fractures of the
left radius and ulna.

In mid-July 1996, the veteran was hospitalized at a VA medical
facility for evaluation of complaints of increasing intermittent
pain about the left forearm. He described persistent paresthesias
about the left forearm that radiated into the small and ring
fingers of the left hand. He had no stiffness or limited range of
motion about the left wrist or elbow. Current examination of the
left arm showed well- healed medial and lateral incisions with
evidence of subcutaneous tissue atrophy. There was a palpable plate
on the medial aspect of the forearm over the radius

6 -

which was not tender and did not have a Tinel's sign. There was
localized tenderness and a Tinel's sign over the lateral incision,
and a Tinel's sign about the cubital tunnel. Sensation was intact
about the left hand, including the ring and small finger. Strength
was intact throughout, including the intrinsics. The left hand was
warm and distal pulses were palpable.

The veteran had been initially admitted to the hospital with a plan
to remove the hardware about the radius, but after examination
review and further discussion with the veteran, it did not seem
that his symptoms were consistent with painful hardware about the
radius. Motor examination of the left arm showed 5/5 strength
throughout. Sensory examination was intact to pinprick. Reflexes
were 2+ throughout. Electromyographic (EMG) and nerve conduction
studies revealed mild left ulnar neuropathy across the ulnar
groove, with no active denervation. There also was bilateral carpal
tunnel syndrome, with bilateral medial nerve compression at the
carpal tunnels. On reexamination, there was a negative Tinel's sign
at the wrist, a negative Phalen's sign, and a negative Durkin's
test. Because of the unclear clinical picture, surgery was delayed.
The discharge diagnosis was left forearm pain, rule-out left
cubital tunnel syndrome.

VA outpatient orthopedic examination of the left forearm in late
July 1996 showed a positive Tinel's sign at the elbow, and the
impressions were chronic left forearm pain and left cubital tunnel
syndrome. X-rays of the left forearm revealed deformity of the
distal shaft of the radius and ulna related to prior trauma. There
was a plate with 6 screws in the distal radial shaft. No focal area
of bone destruction was identified. X-rays of the left elbow
revealed no joint effusion. There were some tiny cortical fragments
projecting between the proximal radius, ulna, and distal humerus
which might be related to prior injury. The diagnoses in early
August 1996 were carpal tunnel and cubital tunnel syndromes, and
painful scar from previous ulnar plating.

On VA orthopedic examination of late August 1996, the veteran gave
a 1.5-year history of increasing pain on the ulnar side of the left
forearm, which pain in the left forearm and in both wrists had
impaired him in his work as a mechanic for the past

- 7 -

3 months. He stated that he was unable to hold a jar with his left
hand to open it with his right hand. Current examination of the
left forearm showed a 5-inch long incision over the ulnar border,
with very thin subcutaneous tissue in this area. There was obvious
deformity of the ulna, with bowing towards the dorsal surface.
There was a 4-inch Ion ' ' '    f the radius on the dorsum of the
left forearm. g incision o Pronation was restricted to 45 degrees,
and supination was full. There was some tenderness at the ulnar
border of the left forearm. There was hypesthesia of the fingers of
both hands, pain on pressure over the carpal tunnel, and a positive
Phalen's test. The examiner reviewed X-rays of the left forearm
which showed the ulna to be healed, with some obvious deformity and
some angulation towards the radius. The radius had a 4-hole plate
attached by 4 screws. There was a lucent area just distal to the
fracture site in the ulna which the examiner felt might be the
source of the veteran's continuing symptoms. Grasp from both hands
was weak. The diagnoses were status postoperative open reduction,
internal fixation of fracture of both bones of the left forearm
with subsequent infection, removal of the plate from the ulna, and
grafting; and bilateral carpal tunnel syndrome. The examiner opined
that it was more likely than not that the veteran's current
symptoms were due to a recurrence of osteomyelitis of the left
forearm, and that he was currently unemployable due to disability
of the left forearm.

In early October 1996, the veteran was hospitalized at a VA medical
facility with cubital tunnel syndrome. Orthopedic examination on
admission showed a positive Tinel's sign at the cubital tunnel of
the left elbow, and a slightly positive Tinel's sign at the wrist.
Phalen's and Durkin's tests were negative, and sensorimotor
examination was intact. During his hospital course, he underwent a
left medial epicondylectomy and removal of hardware from the
radius. The postoperative course was uncomplicated, and he was
discharged to his home the morning after surgery. The discharge
diagnosis was left elbow cubital tunnel syndrome.

In a statement of mid-October 1996, a VA physician noted that the
veteran had recently undergone removal of a long radial plate and
transfer of a nerve at his elbow, and opined that he would be
completely incapacitated from work for at least 6 weeks, after
which period he would be out of a cast but would continue to
require

8 -

protected activities for his arm for about another 6 weeks. During
the latter period, the doctor opined that the veteran could return
to light duty, provided that he did not have to use the arm for
lifting more than 10 pounds, or for any strenuous pushing, pulling,
or twisting.

VA orthopedic outpatient records of late October 1996 indicate that
the veteran's postoperative incisions were healed and benign. He
was changed to a short arm cast, and elbow motion was begun. On
examination in December, both incisions were well-healed, and
sensation was intact to light touch. The examiner felt that the
veteran could return to work, and follow-up treatment was to be
scheduled on an as- needed basis.

In written argument dated in March 1997, the veteran's
representative stated that the veteran's left arm disability had
caused his personal life and functional ability at work to
deteriorate, in that his work productivity had suffered, and he was
unable to perform simple household chores. He reportedly
experienced such severe pain in the left arm as to render it nearly
useless: to hold and grip anything was extremely painful.

At the March 1997 RO hearing on appeal, the veteran testified that
he currently worked in a sales/management position at his place of
business, because his left arm disability prevented him from
performing the physical labor (mechanical twisting, turning,
pushing, and lifting functions) required in removing, rebuilding,
and reinstalling transmissions in his former job as a motor vehicle
transmission mechanic. He stated that he returned to work in mid-
December 1996, and that his current functions consisted primarily
of "desk work" including answering the telephone and typing repair
orders on a computer terminal. He stated that he continued to have
left arm pain subsequent to his October 1996 surgery, which pain
was worsening and unrelieved by medication. He stated that his left
arm disability had adversely affected his daily life, in that he
could no longer lift his young children; participate in sports,
such as playing baseball and skiing; and perform household chores
such as raking and sweeping.

- 9 -

By rating action of September 1997, the RO granted service
connection for left ulnar neuropathy as secondary to the service-
connected postoperative residuals of fractures of the left radius
and ulna, and assigned a 10% rating from May 1996.

In written argument dated in March 1998, the veteran's
representative essentially reiterated his March 1997 argument on
the veteran's behalf, reported in detail above.

At the March 1998 Board hearing on appeal at the RO, the veteran
testified that he currently experienced aching in the left forearm
and loss of range of motion of the arm, as well as locking of the
elbow at times. He stated that he could not lift any heavy weight
with the left arm. He stated that he currently worked on motor
vehicles as a transmission mechanic, and that his current job
functions no longer required him to use a keyboard to type. He
stated that he had much pain in his left arm while performing
physical labor in his job as a mechanic, and that he did his work
mainly using his right arm. He stated that medications did little
to relieve the pain.

An April 1999 VA EMG report indicates that the veteran had a
surgical scar over the left forearm which extended from the wrist
to half-way up the forearm, and over the medial aspect of the
forearm as well. He had no weakness or atrophy in any of the
muscles examined in the left upper extremity. The impression was
that EMG and nerve conduction studies showed evidence of bilateral
carpal tunnel entrapment, without evidence of denervation or ulnar
neuropathy.

On VA examination of August 1999, the veteran complained of ongoing
severe pain on a daily basis in both wrists and hands and in the
left forearm,, with left elbow pain on lifting and occasional
locking of the elbow. He also had pain in his left forearm
incisions, and sensitivity over the distal radial incision. It was
noted that his VA treatment had included high dosages of narcotics,
despite which his pain was only partially controlled. He continued
to work as an automotive transmission mechanic, he regularly wore
bilateral wrist splints, and he had been

- 10-

unable to find work which would not require him to perform lifting
or fine motions with his hands.

Current examination of the left forearm showed a 4.5-inch long scar
over the distal radius which appeared somewhat depressed relative
to surrounding tissues. There was a 5.5-inch long scar over the
distal ulna which also appeared to show some thinning of
surrounding tissues, and some tightness of the skin over the distal
forearm. There was no localized tenderness over either scar or over
the bone graft. Supination was limited from 0 to 60 degrees, and
pronation from 0 to 42 degrees. Range of motion of the left elbow
lacked 10 degrees of full extension, and flexion was from 10 to 130
degrees, limited by pain. Sensory examination showed diminished pin
sensation diffusely in the left hand. Vibration sense was intact
but diminished diffusely in the left hand. Tinel's sign was mildly
positive on the left, and grip strength was 75 pounds. The
diagnoses were residuals of fracture of the left radius and ulna
with significantly limited range of motion of the wrist and elbow,
and ulnar neuropathy of the left upper extremity, apparently
improved following left medial epicondylectomy. The examiner
commented that it was clear that the veteran had severe pain and
significantly limited motion in the left forearm and wrist as a
result of his fractures of the radius and ulna, and that the left
hand was not currently fixed in supination or hyperpronation.

With respect to the etiology of the bilateral carpal tunnel
syndrome, the examiner opined that, in view of the marked
impairment of motion of the left forearm and wrist which
undoubtedly would cause abnormal stress on the structures of the
left wrist, it was clearly more likely than not that the left
carpal tunnel syndrome was a direct result of the changes and
stresses on the wrist caused by the fracture of the left radius and
ulna. He also opined that it was more likely than not that the
right carpal tunnel syndrome was likely to be from overuse of the
right arm, as the veteran had compensated for his deficiencies in
the left upper extremity by overusing his right upper extremity.
Thus, he concluded that the right carpal tunnel syndrome was an
indirect effect of the injury to the left radius and ulna incurred
in service.

By rating action of September 1999, the RO granted service
connection for bilateral carpal tunnel syndrome as secondary to the
service-connected postoperative residuals of fractures of the left
radius and ulna, and assigned a 30% rating for right carpal tunnel
syndrome and a 10% rating for left carpal tunnel syndrome from May
1996.

II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim. 38 U.S.C.A. 5107(a). A claim for an increased
rating is well-grounded if a claimant asserts that a condition for
which service connection has been granted has worsened. Proscelle
v. Derwinski, 2 Vet. App. 629 (1992). In this case, the veteran has
asserted that his left forearm disorder is worse than currently
evaluated, and the Board thus finds that he has stated a well-
grounded claim.

Under the applicable criteria, disability evaluations are
determined by the application of a schedule of ratings which is
based on average impairment of earning capacity. 38 U.S.C.A. 1155;
38 C.F.R. Part 4. Separate diagnostic codes identify the various
disabilities. The VA has a duty to acknowledge and consider all
regulations which are potentially applicable through the assertions
and issues raised in the record, and to explain the reasons and
bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589
(1991). These regulations include, but are not limited to, 38
C.F.R.  4.1, 4.2, 4.7, and 4.10. These requirements for evaluation
of the complete medical history of the claimant's condition operate
to protect claimants against adverse decisions based upon a single,
incomplete, or inaccurate report, and to enable the VA to make a
more precise evaluation of the level of the disability and of any
changes in the condition. Schafrath, 1 Vet. App. at 594.

Limitation of pronation of the forearm of the minor upper extremity
warrants a 20% rating if motion is lost beyond the last quarter of
the arc and the hand does not approach full pronation, or if motion
be lost beyond the middle of the arc. Bone fusion with loss of
supination and pronation of the forearm of the minor upper

- 12 -

extremity warrants a 20% rating if the hand is fixed near the
middle of the arc or in moderate pronation, or is fixed in fall
pronation. A 30% rating requires that the hand be fixed in
supination or hyperpronation. 38 C.F.R. Part 4, Diagnostic Code
5213.

A 20% rating is warranted for nonunion of the radius of the minor
upper extremity in the upper half, or in the lower half with false
movement without loss of bone substance or deformity. A 30% rating
requires nonunion in the lower half with false movement with a loss
of bone substance (1 inch (2.5 cm.) or more) and marked deformity.
38 C.F.R. Part 4, Diagnostic Code 5212.

A 20% rating is warranted for nonunion of the ulna of the minor
upper extremity in the lower half, or in the upper half with false
movement but without loss of bone substance or deformity. A 30%
rating requires nonunion in the upper half with false movement with
a loss of bone substance (1 inch (2.5 cm.) or more) and marked
deformity. 38 C.F.R. Part 4, Diagnostic Code 5211.

After reviewing the entire evidence of record, the Board finds that
a rating in excess of 20% for postoperative residuals of fractures
of the veteran's left (minor) radius and ulna is not warranted, as
the evidence does not show that his left hand is fixed in
supination or hyperpronation, which would entitle him to a 30%
rating under Diagnostic Code 5213. To the contrary, VA examination
of August 1996 showed full supination and pronation to 45 degrees,
and the most recent VA examination of August 1999 showed supination
from 0 to 60 degrees and pronation from 0 to 42 degrees. Moreover,
on the latter examination the examiner specifically found that the
left hand was not fixed in supination or hyperpronation.

In denying a rating in excess of 20%, the Board has also considered
the facts, including the veteran's hearing testimony, indicating an
apparent improvement of his left arm functional capacity in the
work-place from 1996 to 1998. In late 1996, the veteran underwent
surgery on his left forearm which completely incapacitated him from
work for several weeks, but he was medically cleared to return to
work in December 1996. Whereas in March 1997 he testified that he
was restricted to "desk

- 13 -

work" at his place of employment because his left forearm disorder
prevented him from performing the physical labor required in his
former job as a motor vehicle transmission mechanic, in March 1998
he testified that he was back to work performing physical labor as
a transmission mechanic, albeit not without left arm pain and with
primary reliance on his right arm. The Board further notes that,
complaints of ongoing left forearm pain notwithstanding, on the
most recent VA examination of August 1999 the veteran was noted to
be continuing to work as an automotive transmission mechanic,
performing fine motions with his hands.

The Board also finds that evaluation of the veteran's left forearm
disorder under Diagnostic Codes 5211 and 5212 is not appropriate in
this case, as the evidence clearly does not currently show nonunion
of the radius or ulna with false movement which would entitle him
to a 30% rating under either Code 5212 or 5211, respectively. In
this regard, the Board notes that all post-service X-rays of the
radius and ulna of record from 1976 to 1996 have consistently shown
healed fractures of those bones.

Lastly, the Board notes that no symptomatology attributable to the
veteran's bilateral carpal tunnel syndrome or left ulnar neuropathy
may be considered in evaluating his service-connected postoperative
residuals of fractures of the left radius and ulna, inasmuch as
carpal tunnel syndrome and ulnar neuropathy are separate service-
connected disabilities for which separate percentage disability
ratings have been assigned under appropriate Diagnostic Codes, and
those disorders are not the proper subject of this appeal.

As the preponderance of the evidence is against the claim for a
rating in excess of 20% for postoperative residuals of fractures of
the left radius and ulna, the appeal is denied.

- 14 -

ORDER

A rating in excess of 20% for postoperative residuals of fractures
of the left radius and ulna is denied.

BRUCE E. HYMAN 
Member, Board of Veterans' Appeals

 15 - 


